
	
		II
		110th CONGRESS
		1st Session
		S. 2514
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of
		  1938 to provide for an increase in the Federal minimum wage and to ensure that
		  increases in the Federal minimum wage keep pace with any pay adjustments for
		  Members of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Standing with Minimum Wage Earners Act
			 of 2007.
		2.Minimum
			 wageSection 6(a)(1) of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended—
			(1)in subparagraph (B), by striking
			 and at the end; and
			(2)by inserting after subparagraph (C), the
			 following:
				
					(D)$8.00 an hour, beginning on January 1,
				2010;
					(E)$8.75 an hour, beginning on October 1,
				2010;
					(F)$9.50 an hour, beginning on July 1, 2011;
				and
					(G)beginning on July 1, 2012, and annually
				adjusted on each July 1 thereafter, the amount of the minimum wage for the year
				preceding the date of the determination made under this subparagraph, increased
				by a percentage equal to the percentage by which the annual rate of pay for
				Members of Congress increased for such year as provided for pursuant to the
				Legislative Reorganization Act of 1946 (2 U.S.C.
				31);
					.
			
